Order unanimously reversed and the application denied, on the law and on the facts, and in the exercise of discretion, without costs and without prejudice to the renewal of the application after the disposition of the plenary action entitled “Saul Yellin, as President, etc. v. Helen Schaefer”. The order of contempt which is the subject of this appeal was filed after this court announced, published, and communicated its decision to stay any proceedings on the original order upon which the alleged contempt is based. This was in connection with the appeal from such original order. Accordingly, the court does not pass upon some of the other questions raised upon the appeal, namely, whether the amount of the fines was authorized (Judiciary Law, §§ 751, 773), and whether there is a sufficient specification of the source of the $5,000 deposit directed to be made or of the payee of the fines imposed. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.